Appeal by the People from an order of the County Court, Rockland County, dated September 2, 1976, which, after a hearing, granted defendants’ separate motions to suppress (1) physical evidence seized from them and (2) all confessions or admissions made by them to police officers. Order affirmed. The record supports the determination of the County Court that there was no probable cause for the arrests (see People v Russell, 34 NY2d 261) and that the subsequent confessions, made after Miranda warnings were given, did not "attenuate the taint of an unconstitutional arrest” (see Brown v Illinois, 422 US 590, 602). Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.